DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/02/2019, the examiner has considered 10/15/2019, 05/12/2020, 07/29/2020 and 12/30/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13, 16-17 and 19 of U.S. Patent No. 10,295,782. all limitations of claims 1, 12 and 16 from the instant invention are to be found claims 1, 13 and 19 of U.S. Patent No. 10,295,782 as shown in the table below. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the claims of the instant application are anticipated by the claims of the parent application 14821066 now Patent No. 10,295,782, thereby the instant invention is not patentably distinct, where both inventions are similar as they are directed to a lens moving apparatus includes a bobbin equipped with at least one lens, a coil and a driving magnet arranged opposite to each other for moving the bobbin in an optical axis direction of the lens through interaction therebetween, a first circuit board for supplying electric current required by the coil, and capable of shielding electromagnetic interference.
It would be obvious to ordinary skill in the art that the inventions are similar since all limitations of the instant application are same as those in the parent 10,295,782 except minor variations. The table below shows claims from the instant application that are similar to the claims from the parent application and the minor differences in selected claims that are being underlined. 
Therefore, it would be obvious to one of ordinary skill in the art such that the invention in current application would have provided the predictable result of having a lens moving apparatus capable of shielding electromagnetic interference.

Table shows the list of conflicting claims:
  Claims from the instant application 16372859
Claims from application 14821066 now Patent No. 10,295,782
Claim 1. A lens moving apparatus, comprising: a housing member; a bobbin disposed in the housing member; a coil disposed at an outer surface of the bobbin; a driving magnet arranged opposite to the coil, wherein the driving magnet comprises a first driving magnet and a second driving magnet opposite to the first driving magnet; a cover can comprising an upper surface, four side surfaces extending from the upper surface, and a first recess formed at a lower side of one side surface of the cover can; a base coupled to the cover can for forming a space in which the bobbin and the driving magnet are accommodated; a first circuit board disposed on a side of the housing member corresponding to the one side of the cover can on which the first recess is 
Claims 1+2. 
1. A lens moving apparatus comprising: a housing member; a bobbin disposed in the housing member; a coil disposed at an outer surface of the bobbin; a driving magnet disposed on the housing member and arranged opposite to the coil, wherein the driving magnet comprises a first driving magnet and a second driving magnet opposite to the first driving magnet; a cover can comprising an upper surface, four side surfaces extending from the upper surface, and a recess (a first recess) formed at a first side surface of the four side surfaces; a base fixed to the cover can; a first circuit board disposed on a side surface of the base corresponding to the recess (the first recess) of the cover can and configured to supply 


Claim 1. 
Claims 13+16.
Claims 12, 16.
Claim 19.
Claim 2. A second circuit board.
Claim 19. A second circuit board.
Claim 3. 
Claim 6.
Claim 4. The lens moving apparatus according to claim 2, wherein the bobbin comprises a second recess inwardly formed from the outer surface of the bobbin, and wherein the sensing magnet is received in the second recess.
Claim 3. The lens moving apparatus according to claim 2, wherein the bobbin comprises a first recess (a second recess) formed inward therein, and wherein the sensing magnet is received in the first recess (the second recess).
Claim 5. The lens moving apparatus according to claim 4, comprising a weight balance member disposed in a third recess.
Claim 5. The lens moving apparatus according to claim 4, further comprising a weight balance member disposed in the second receiving recess (third recess).
Claim 6.
Claim 12.
Claim 7.
Claim 8.
Claims 8, 13.
Claim 9.
Claims 9, 14.
Claim 10.
Claim 10.
Claim 11.
Claim 11.
Claims 1, 13, 19.
Claims 15, 17.
Claims 16.
Claim 18.
Claim 17.
Claim 19.
Claim 7.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “an image sensor disposed on the second circuit board, wherein the cover can is configured to be electrically connected to the second circuit board having an image sensor mounted thereon”. 
Claim 19 recites the limitation “the power terminal”.
There is insufficient antecedent basis for this limitation in the claim. 
	
Claim Objections

The following claims are objected to because of the following informalities:
a. Claim 19, the term "and and wherein" should read “and wherein”.
    Claims 12 and 16, the term “a lens” should read “a lens barrel” for clarity.
    Claim 2, the recitation “a second circuit board electrically connected to the first circuit board and image sensor is disposed on” should read “a second circuit board electrically connected to the first circuit board and image sensor is disposed on the second circuit board” for clarity.
    Claim 16, recitation “and the first circuit board are accommodated; a first circuit board disposed” should read “and a first circuit board are accommodated; the first circuit board disposed” for antecedent issue. 
    Appropriate correction is required.
b. Inconsistency between the: claims and the disclosure: 
Claim 1 reads “a first circuit board disposed on a side of the housing member corresponding to the one side of the cover can on which the first recess is formed”, which is not consistent with the disclosure specifically “the first recess”. According to the specification “the third recess 106 is formed at a surface of the cover can 102a corresponding to a terminal surface of the first circuit board 170”, paragraph [0067] and sown in FIG. 1. Therefore, “the first recess” should be “the third recess”. 
Claim 5 reads “a weight balance member disposed in a third recess”, which is not consistent with the disclosure specifically “a third recess”. According to the specification “a weight balance member received in the additional receiving recess 117”, paragraph 
Claim 6 reads “a height of a side surface of the base corresponding to the first recess of the cover can is higher than that of other side surface of the base”, it is not clear what should be interpreted as “other side surface of the base”.
Please consider revising and simplifying claim language.

	Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-12, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OSAKA et al. (US PUB 2017/0235094; herein after “OSAKA”).

	Regarding claim 1, OSAKA teaches a lens moving apparatus (10), comprising: a housing member (inner housing 30); a bobbin (cylindrical part 140) disposed in the housing member; a coil (16) disposed at an outer surface of the bobbin (as shown in at least FIG. 2); a driving magnet (18) arranged opposite to the coil, wherein the driving magnet comprises a first driving magnet (182) and a second driving magnet (182) opposite to the first driving magnet (as shown in at least FIGS. 2-3); a cover can (i.e., yoke 20 includes outer cylinder part 20) comprising an upper surface (204), four side surfaces (202B, 202R, 202L, 202F) extending from the upper surface, and a first recess (202a) formed at a lower side of one side surface of the cover can (as shown in at least FIG. 2); a base (12) coupled to the cover can for forming a space in which the bobbin and the driving magnet are accommodated (as shown in at least FIGS. 1, 2 and 4); a first circuit board (40) disposed on a side of the housing member corresponding to the one side of the cover can on which the first recess is formed (as shown in at least FIGS. 1-2); a displacement sensing unit (Hall sensor 344) sensing a displacement of the bobbin in an optical axis (O) direction; and a sensing magnet (342a) coupled to the bobbin and located at a position corresponding to the displacement sensing unit, wherein the displacement sensing unit is coupled to the first circuit board (see para. [0075] to [0108] and as shown in at least FIGS. 1-4), wherein the first circuit board (40) includes a terminal (GND Pin4) electrically connects to the cover can  (i.e., the yoke (cover can) and the grounding pattern (terminal) are joined together by soldering (electrically connected) at the protrusion part, see claim 7, further see para. [0125] to [0127] and as shown in at least FIGS. 8A-8B).

	
Regarding claim 2, OSAKA teaches a second circuit board electrically connected to the first circuit board and image sensor is disposed on (i.e.,  a camera module having an imaging device (a second circuit board) is composed of, for example CCD, CMOS (image sensor) or the like, see para. [0073] and [0074]).
	OSAKA teaches each and every limitations of the claimed invention except for explicit teachings of an image sensor is disposed on a second circuit board. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an imaging device (a second circuit board) is composed of, for example CCD, CMOS (image sensor) or the like as disclosed in para. [0074] of OSAKA so that an imaging device captures a subject’s image and converts the image into an electric signal.

Regarding claim 3, OSAKA teaches the displacement sensing unit (344) is disposed between the first circuit board (40) and the sensing magnet (342a) (as shown in at least FIGS. 1 & 4, see para. [0106] and [0107]).

Regarding claim 4, OSAKA teaches the bobbin (140) comprises a second recess (140a) inwardly formed from the outer surface of the bobbin, and wherein the sensing magnet (342a and 342b) is received in the second recess (as shown in at least FIG. 2, see para. [0095]).

Regarding claim 5, OSAKA teaches a weight balance member disposed in a third recess (i.e., the other sensor magnet 342b that is not opposite to hole sensor 344 can be replaced by a weight having a similar weight which is not magnetized, see para. [0107], as sensor 342b disposed in recess shown in FIG. 4).

Regarding claim 6, OSAKA teaches a height of a side surface of the base corresponding to the first recess of the cover can is higher than that of other side surface of the base (i.e., the height of the protruding parts 122 & 123 (side surfaces) are higher than base part 120 (other side surface) of the base 12, shown in FIG. 2).

Regarding claim 7, OSAKA teaches the driving magnet (18) is fixed to a magnet through hole of the housing member (30) by using an adhesive (i.e., FIG. 17 is a perspective view illustrating an assembly in which spacer (inner housing) 30, driving magnet 18 and upper leaf spring 22 are installed (via adhesive or the like) in yoke 20, see para. [0141]).
	OSAKA teaches each and every limitations of the claimed invention except for explicit teachings of using an adhesive to attach the driving magnets to through hole of the housing member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an adhesive or the like to attach driving magnets (182) to a housing member (30) in order to prevent dusts and foreign matters from intruding into lens holder driving device from the outside through the gap by utilizing adhesive resin (adhesive agent) or such (see para. [0144] of OSAKA, FIGS. 2 & 17).

Regarding claim 10, OSAKA teaches the first circuit board (40) disposed on the side surface (305, 306) of the housing member (30) is exposed to an outside through the first recess (202a) of the cover can (20) (as shown at least in FIGS. 1-2 & 14, para. [0092] and  [0094]).

Regarding claim 11, OSAKA teaches the first circuit board (40) is disposed on a lateral surface (305, 306) of the housing member (30) such that the first circuit board is placed between the cover can (20) and the lateral surface of the housing member (30), in a horizontal direction perpendicular to the lateral surface of the housing (i.e., the fixing part may further include an inner housing (30) provided such that the inner housing (30) (including circuit 40 as set forth in claim 10 above) is sandwiched between the base member (12) and the yoke (20) (cover can) and housed in an inner wall surface of the yoke (20)as shown at least in FIGS. 2 & 4, para. [0211]).

Regarding claim 12, OSAKA teaches a lens moving apparatus (10), comprising: a lens (11) (see para. [0073] and [0074]); a bobbin (140) equipped with the lens  (as shown in at least FIGS. 1); a coil (16) disposed at an outer surface of the bobbin; a driving magnet (18) arranged opposite to the coil, wherein the driving magnet comprises a first driving magnet (182) and a second driving magnet (182) opposite to the first driving magnet (as shown in at least FIG. 2); a cover can (i.e., yoke 20 includes outer cylinder part 202) comprising an upper surface (204), and four side surfaces (202B, 202R, 202L, 202F) extending from the upper surface (as shown in at least FIG. 2); a base (12) coupled to the cover can for forming a space in which the bobbin, the driving magnet, and the first circuit board are accommodated (as shown in at least FIGS. 1, 2 & 4); a first circuit board (40) disposed on a side surface of a housing member (30) and configured to supply electric current to the coil (see para. [0123]); and a displacement sensing unit (Hall sensor 344) sensing a displacement of the bobbin in an optical axis (O) direction of the lens (11), wherein the displacement sensing unit is coupled to the first circuit board (see para. [0075] to [0108] and as shown in at least FIGS. 1-4), wherein the cover can is configured to be electrically connected to a second circuit board having an image sensor mounted thereon (i.e., a camera module having an imaging device (a second circuit board) is composed of, for example CCD, CMOS (image sensor) or the like, see para. [0074] and [0073]).


Regarding claims 15 and 17, OSAKA teaches a sensing magnet (342a) coupled to the bobbin (140) and located at a position corresponding to the displacement sensing unit (344) (as shown at least in FIG. 2, para. [0097]).

Regarding claim 16, OSAKA teaches a camera module (see para. [0073]) comprising: a lens (11) (see para. [0074]); a bobbin (140) equipped with the lens (as shown in at least FIGS. 1); a coil (16) disposed at an outer surface of the bobbin; a driving magnet (18) arranged opposite to the coil, wherein the driving magnet comprises a first driving magnet (182) and a second driving magnet opposite (182) to the first driving magnet (as shown in at least FIG. 2); a cover can (i.e., yoke 20 includes outer cylinder part 202) comprising an upper surface (204), four side surfaces (202B, 202R, 202L, 202F) extending from the upper surface, and a recess (202a, 202b) formed at a lower side of one side surface of the cover can (as shown in at least FIG. 2); a base (12) coupled to the cover can for forming a space in which the bobbin, the driving magnet, and the first circuit board (40) are accommodated (as shown in at least FIGS. 1, 2 & 4); a first circuit board (40) disposed on a side surface (305) of a housing member (30) corresponding to the one side surface of the cover can (202F) on which the recess is formed (202a) (as shown in at least FIG. 2), and configured to supply electric current to the coil (see para. [0123]); a displacement sensing unit (Hall sensor 344) sensing a displacement of the bobbin in an optical axis (O) direction of the lens (11), wherein the displacement sensing unit is coupled to the first circuit board (see para. [0075] to [0108] and as shown in at least FIGS. 1-4); a second circuit board electrically connected to the first circuit board; and an image sensor disposed on the second circuit board, wherein the cover can is configured to be electrically connected to the second circuit board having an image sensor mounted thereon (i.e., a camera module having an imaging device (a second circuit board) is composed of, for example CCD, CMOS (image sensor) or the like, see para. [0074] and [0073]).
	OSAKA teaches each and every limitations of the claimed invention except for explicit teachings of a second circuit board electrically connected to the first circuit board; and an image sensor disposed on the second circuit board, wherein the cover can is configured to be electrically connected to the second circuit board having an image sensor mounted thereon. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an imaging device (a second circuit board) is composed of, for example CCD, CMOS (image sensor) or the like as disclosed in para. [0074] of OSAKA so that an imaging device captures a subject’s image and converts the image into an electric signal.

Regarding claim 18, OSAKA teaches the displacement sensing unit (344) is disposed between the first circuit board (40) and the sensing magnet (342a) (as shown in at least FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al. (US PUB 2017/0235094; herein after “OSAKA”) in view of Hegde et al. (US PUB 2014/0063821; herein after “Hegde”).	

Regarding claims 8 and 9, OSAKA teaches the first circuit board (40) includes an EMI shielding terminal (Pin4) (see para. [0127] and as shown in at least FIGS. 8A-8B). 
OSAKA fails to teach EMI shielding terminal of the first circuit board comprises: an upper terminal portion configured to be connected to the cover can; and a lower terminal portion configured to be connected to the ground and the upper terminal portion.
However, Hegde teaches as described above with respect to FIGS. 2A and 2B, circuit board 170 may be coupled to ground, and may include one or more accessible ground points. In particular, various regions of circuit board portion 170b may include ground points in the form of exposed copper (see para [0061, lines 1-8]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens driving device of Chen such that ground points in the form of exposed copper (i.e., upper and lower terminal portion), as taught by Hegde, for the purpose of enhancing protection from electromagnetic interference (EMI) around the camera module through grounding (see para. [0064, lines 1-3]).
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claims 9 and 14, OSAKA fails to teach the upper terminal portion is connected to the cover can by soldering, conductive epoxy, or welding, and wherein the lower terminal portion is connected to the ground by soldering, conductive epoxy, or welding.
However, Hegde teaches circuit board 170 may include one or more accessible ground contacts that may provide ground points for any components of electronic device 100 that may require grounding. For example, one or more electrical contacts on the bottom surface of substrate 180 may couple to corresponding ground points of circuit board portion 170b (see para. [0046, lines 12-18]), base plate 310 may fix to circuit board portion 170b via conductive epoxy, solder, or the like (see para. [0060, lines 4-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens driving device of Chen such that one or more accessible ground contacts and solder joint, as taught by Hegde, for the purpose of enhancing protection from electromagnetic interference (EMI) around the camera module (see para. [0064, lines 1-3]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al. (US PUB 2017/0235094; herein after “OSAKA”) in view of Chen et al. (US PUB 2014/0327965; herein after “Chen”).

Regarding claim 19, OSAKA teaches the power terminal (Pin1 & Pin7) of the first circuit board (40) supplies a power, and and wherein the first circuit board further comprises a I²C (Pin3 & Pin6) communication terminal that receives a signal (para. [0125] to [0127] and as shown in at least FIGS. 8A-8B).
OSAKA fails explicit teachings of a first circuit board comprises a power terminal and an I²2C communication terminal that receives a signal.
Chen teaches the first circuit board (19) further comprises an I²C communication terminal (pin B1) and a power terminal (pin A1) for receiving external power (see para. [0071, lines 1-5], FIG. 1 & 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens driving device of OSAKA such that circuit board (19) have a communication terminal (pin B1) and a power terminal (pin A1), as taught by Chen, for the purpose of protection from electromagnetic interference (EMI) around the camera module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU (US PUB 2009/0225452) teaches an EMI-proof miniature lens focusing mechanism that is electromagnetically driven to achieve lens focusing but is constructed to comply with rules and regulations concerning electromagnetic ..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 12, 2021